
	

113 HRES 226 IH: Expressing support for the designation of the fourth week in April as “Every Kid Healthy Week”.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Danny K. Davis of
			 Illinois submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  the fourth week in April as Every Kid Healthy
		  Week.
	
	
		Whereas childhood obesity, undernourishment, and physical
			 inactivity are national epidemics, and schools can help to address these
			 problems by becoming healthier places so kids can live healthier lives;
		Whereas 1 in 3 of the Nation’s children are overweight or
			 obese which puts those children at a high risk for developing heart disease,
			 cancer, asthma, and diabetes;
		Whereas only 8 percent of elementary school students and 6
			 percent of middle and high school students have daily physical
			 education;
		Whereas every child needs a healthy diet consisting of
			 nutritious foods in appropriate portion sizes based on age and
			 development;
		Whereas children who eat poorly or who engage in too
			 little physical activity do not perform as well as they should
			 academically;
		Whereas the primary goal of Every Kid Healthy
			 Week is for schools to host events that will engage volunteers to
			 improve school health environments by making sustainable changes that encourage
			 students to eat better and be active every day;
		Whereas Every Kid Healthy Week will act as
			 a focal point for year-round programing related to the Nation’s childhood
			 obesity epidemic as well as its solutions, including sound nutrition, regular
			 physical activity, and health-promoting school programs; and
		Whereas the fourth week in April would be an appropriate
			 week to designate as Every Kid Healthy Week to bring national
			 attention to the importance of keeping kids fit and healthy, and to provide an
			 opportunity to emphasize the significance of making the choices necessary to
			 sustain a healthy and physically active lifestyle: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Every
			 Kid Healthy Week; and
			(2)honors and
			 recognizes the importance of promoting healthy lifestyles for children.
			
